DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of plasma (Species A) and OH group (Species B) in the reply filed on 08/05/2021 is acknowledged.
Claims 19-29 are further withdrawn, claims 29-39 being previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 9, 10, 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 12 require the group “comprising” – and therefore does not specifically lay out the full range of gases that may be applied, since comprising is open.
Claim 9 requires “forming a layer structure”, but it is not clear if the layer structure is related directly to any of the structure formed in claim 1.
Claim 10 requires “electrically conductively connecting a chip”, but it is not sure how one “electrically conductively” connects a chip, the claim language implies the process itself is an electrical process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama (2006/0205237), as evidenced by Wong (2019/016903), claim 17 as further evidenced by Sasaki (2005/0158528).
Kodama teaches plasma treating a metal surface, see Example [0083-84], wherein the O2 plasma further comprises hydrogen (air) as it includes oxygen and/or combinations thereof [0014].
The treated surface includes metal components (see lead electrodes 3 and 4, and gold wires 6 of Fig. 1).
The application of an O2 plasma is creates hydroxyl (OH) (i.e. nucleophilic) groups on a metal surface, as evidenced by Wong [0045, 67].
An organic layer is then formed over the metal surface, see primer treatment [0070-80] and [0085-86] is applied prior to encapsulation layer 7 in the figure.  
In regard to the covalent bonding, the instant specification and claims support that treating a metal surface with a plasma creates OH groups and that the further application of a silane coupling agent results in the formation of covalent bonding to 
Regarding claim 12, the use of air comprises any of Ar/H2, Ar/H2/O2, H2/O2, N2/H20 and/or H2.
Regarding claim 13, OH groups are formed as per above.
	Regarding claim 14, the layer is formed by dipping [0086].
	Regarding claim 15, an encapsulation layer is formed on the organic layer [0088].
	Regarding claim 17, as depicted the metal surface is a common surface with a non-metal surface, which is a resin, 1.  The application of the plasma to the same surfaces would be expected to form nucleophilic groups on the resin, see Sasaki [0144] as evidence of the same.
	Regarding claims 18 and 19, as per Fig. 1, the electrical contacts are formed as per the Figure and related description.  The layer structure is that as per Fig. 1, wherein the claim is not clearly set forth.  The encapsulation layer encapsulates the chip as per Fig. 1 and is connected via an electrically conductive connection as described.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (2006/0205237) in view of Sasaki (2001/0020066), as evidenced by Wong (2019/016903), claim 8 as further evidenced by Sasaki (2005/0158528).
Kodama teaches a method comprising: forming nucleophilic groups attached to a metal surface, see step of applying a plasma to a metal surface and forming an organic layer covalently bonded to the nucleophilic groups, for both steps see Fig. 1 and related text, particularly the Example, wherein a primer treatment [0070-80] and [0085-86] is applied prior to encapsulation layer 7 in the figure.  Prior to that, a plasma of O2 is applied [0084] to the metal components (see lead electrodes 3 and 4, and gold wires 6).  The application of an O2 plasma is creates hydroxyl (OH) (i.e. nucleophilic) groups on a metal surface, as evidenced by Wong [0045, 67].
Then the surface is treated with primer, which generally includes a silane coupling agent, not particularly limited but including those such as vinytrimethoxysilane [0028] but not any of those claimed.
	Sasaki teaches that silane coupling agents, particularly those useful for application to metal surfaces [0002-03], include those such as vinytrimethoxysilane or 3-
	Regarding claim 2, the surface is plasma treated as per above.
	Regarding claim 3, the plasma comprises O2 which meets the indefinite claim limitations, but, further, the teachings include that a plasma comprising air is effective, and air includes at least H2/O2 and/or N2/H2O, and, based on the amount of O2, would likewise result in the formation of nucleophilic groups.
	Regarding claim 4, the plasma of Kodama is understood to form OH groups as per above.  
	Regarding claim 5, the layer is formed by dipping [0086].
	Regarding claim 6, an encapsulation layer is formed [0088].
	Regarding claim 8, as depicted the metal surface is a common surface with a non-metal surface, which is a resin, 1.  The application of the plasma to the same surfaces would be expected to form nucleophilic groups on the resin, see Sasaki [0144] as evidence of the same.
	Regarding claims 9 and 10, as per Fig. 1, the electrical contacts are formed as per the Figure and related description.  The layer structure is that as per Fig. 1, wherein the claim is not clearly set forth.  The encapsulation layer encapsulates the chip as per Fig. 1 and is connected via an electrically conductive connection as described.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest including the claimed organic material in a dispersion in material of a liquid encapsulation material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715